Exhibit 10.2

EMPLOYMENT AGREEMENT

effective as of December 1, 2017 (hereinafter referred to as the “Effective
Date”)

between

CRISPR Therapeutics AG, company number CHE-494.642.722, Aeschenvorstadt 36,
CH-4051 Basel

(hereinafter referred to as “the Company”)

and

Rodger Novak, Baarerstr. 27, 6300 Zug

(hereinafter referred to as “Executive”)

(Together hereinafter referred to as “the Parties” or individually as “the
Party”)

WHEREAS, the employment relationship of the Executive with the Company has
started on 1 November 2013;

WHEREAS, the Parties entered into an employment agreement as of October 6, 2016,
pursuant to which the Executive provided services as the Chief Executive Officer
of the Company (the “CEO Employment Agreement”);

WHEREAS, the Executive transitioned from his position as Chief Executive Officer
of the Company to President of the Company effective as of the Effective Date
(the “Position Change”);

WHEREAS, the Parties agree that the Executive shall generally continue to be
compensated in accordance with the terms of the CEO Employment Agreement through
November 30, 2018, and that the CEO Employment Agreement shall be amended and
restated by this revised Employment Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Position and Duties. During the period which the Executive is employed
pursuant to this Agreement (the “Employment Period”), the Executive shall serve
as the President of the Company (the “President”), and shall have
responsibilities and duties consistent with such position and such other
responsibilities and duties which are not inconsistent with the Executive’s
skills and experience or his ability to discharge his responsibilities as
President as may from time to time be prescribed by the Company’s Chief
Executive Officer (the “CEO”) or the Board of the Company. Starting upon the
Effective Date, the Executive may engage in non-profit or other profit-oriented
activities, as long as such services and activities do not materially interfere
with the Executive’s performance of the Executive’s duties to the Company as
provided in this Agreement.

2. Place of Work. During the Employment Period, the Executive’s principal place
of employment will be primarily Zug, Switzerland; however, the Company may
require the Executive to travel temporarily to other locations in connection
with the Company’s business.

3. Working Time. During the Employment Period, the Executive’s employment shall
be on a part-time basis, with the Executive devoting approximately twenty-five
percent (25%) of his working time to the Company. He shall perform all duties as
required by the Company. Any work in excess of the expected commitment shall be
fully deemed compensated by the Executive’s Base Salary; the Executive shall
neither be entitled to further financial compensation nor to compensation in
form of paid leave for any overtime work.



--------------------------------------------------------------------------------

4. Compensation and Related Matters.

(a) Base Salary. Starting on December 1, 2018, the Company shall pay the
Executive, as compensation for the performance of the Executive’s duties and
obligations under this Agreement, an annual base salary in an amount in CHF
equivalent to USD 125,000 (the “Base Salary”) payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives. The
Executive’s Base Salary shall be reviewed by the Company’s Board of Directors
(the “Board”) or the Compensation, Nomination and Corporate Governance Committee
of the Board (the “Committee”) for changes, if any, which in the sole discretion
of the Board or, to the extent delegated by the Board, the Committee is merited
or necessary or appropriate to maintain a Base Salary for the Executive which
the Board (or Committee) determines is consistent with ongoing duties and
responsibilities of the Executive. After any such change, Base Salary as used
herein shall thereafter refer to the changed amount.

(b) Annual Bonus. Notwithstanding anything set forth in the CEO Employment
Agreement to the contrary, for fiscal year 2017, the Executive shall be eligible
to receive an annual bonus in an amount in CHF equivalent to USD 251,000 (the
“Target Bonus”), to be paid at the same time bonuses are paid generally to the
Company’s senior executives in 2018. Thereafter, the Executive shall not be
eligible to receive an annual bonus unless otherwise agreed upon by the
Executive and the Board or Committee.

(c) Approval by Shareholders’ Meeting and Mandatory Law. Any compensation
(including fringe benefits) to be paid under this Agreement, is, to the extent
requited by Swiss laws and the Company’s Article of Association, subject to
approval by the general meeting of shareholders’ of the Company. In the event of
a conflict between the employment agreement and applicable mandatory Swiss law,
the Company shall have the right to unilaterally modify the employment agreement
to the extent necessary to comply with mandatory law with immediate effect.

(d) Expenses. During the Employment Period, the Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by him in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(e) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in or receive benefits under any employee benefit plan
or arrangement currently maintained or which may, in the future, be made
available by the Company generally to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement. Any payments or benefits
payable to the Executive under a plan or arrangement referred to in this
Section 2(d) in respect of any calendar year during which the Executive is
employed by the Company for less than the whole of such year shall, unless
otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which the
Executive is so employed. Should any such payments or benefits accrue on a
fiscal (rather than calendar) year, then the proration in the preceding sentence
shall be on the basis of a fiscal year rather than calendar year.

(f) Vacations. The parties acknowledge that, as of the Effective Date, the
Executive has 30 days accrued, but unused vacation days. Starting December 1,
2018, the Executive shall be entitled to accrue up to 6.25 (equals 25 for a 100%
pensum) paid vacation days in each year, which shall be accrued ratably. In
other respects, the Company’s vacation policy shall apply to vacations.

(g) Accident and Disability Insurance. In case of temporary or permanent
inability to work due to an accident, starting December 1, 2018 the Base Salary
will be covered by any compulsory and additional accident insurance (UVG) the
Company has in place. The coverage will be subject to any applicable laws, rules
and regulations related to the policy at any time. The costs of work related
accident insurance are borne by the Company; those for non-work related accident
insurance are shared equally between the Company and the Executive. The Company
may establish a long-term disability plan (Krankentaggeldversicherung), which
guarantees reimbursement of 80% of Executive’s salary from the 30th day of
disability for 720 days. Should the insurance, for what reason whatsoever, not
pay such insurance benefits, art. 324a of the Swiss Code of Obligations shall
apply. In any case, the insurance cover ends at the end of employment. The
premiums for the long-term disability plan shall be borne equally by the Company
and the Executive. The terms and conditions of all insurances are described in
the respective policies, a copy of which has been handed out to the Executive
separately.

 

2



--------------------------------------------------------------------------------

(g) Compensation under CEO Employment Agreement; Continued Vesting of CEO Equity
Awards. As compensation for his services, the Parties acknowledge that the
Executive shall continue to receive compensation pursuant to the terms of the
CEO Employment Agreement until November 30, 2018, including, for the avoidance
of doubt, the same Base Salary in effect under the CEO Employment Agreement;
provided that the payment of the Executive’s Target Bonus under Section 4(b) of
the CEO Employment Agreement shall be governed by Section 4(b) of this
Agreement. With respect to equity awards granted by the Company and held by the
Executive that are outstanding and unvested as of the Effective Date (as set
forth on the attached Exhibit A, the “CEO Equity Awards”), and notwithstanding
anything in this Agreement or the terms of the CEO Equity Awards or the
applicable equity incentive plans pursuant to which such awards were granted,
vesting under such CEO Equity Awards shall continue through and including
November 30, 2018. Thereafter, the vesting schedule applicable to the remaining
unvested CEO Equity Awards as of December 1, 2018 (the “Unvested Equity”) shall
be amended such that from and after December 1, 2018, the awards shall continue
to vest on the original vesting schedule but at the rate of 50% of the number of
shares originally scheduled to vest on any vesting date, and the original
vesting schedule shall be extended to reflect the continued vesting of the
remaining 50% of the Unvested Equity, in all cases, subject to the Executive’s
continued employment with the Company as of the applicable vesting date.

(h) Compensation as Director. The Parties acknowledge that to the extent the
Executive continues to serve as a member of the Company’s Board while this
Agreement is in effect, Executive shall not be eligible to receive compensation
pursuant to the Company’s Non-Employee Director Compensation Policy, as may be
in effect from time to time.

5. Termination

(a) Ordinary Termination. The employment under this Agreement shall continue for
an indefinite period of time and may be terminated by either Party at any time
with a notice period of two months, effective as per the end of a calendar
month. Upon service of notice, the Executive shall resign from all offices and
functions assumed in relation to this Employment Agreement effective upon first
request of the Company. The Company may replace the Executive’s position
immediately after either Party has served notice of Ordinary Termination and
direct the Executive to perform other work during the notice period. Any
termination of the Executive’s employment under this Agreement that does not
constitute a termination for Cause by the Company under Section 5(c) and does
not result from the death of the Executive under Section 5(b) shall be deemed an
“Ordinary Termination”.

(b) Death. The Employment Period and the Executive’s employment hereunder shall
terminate upon his death.

(c) Termination for Cause by the Company. The Company may terminate the
Employment Period and the Executive’s employment hereunder for good cause
(“Cause”) as defined in art. 337 Swiss Code of Obligations1. For purposes of
this Section 5(d), “Cause” shall include the following: (i) conduct by the
Executive constituting a material act of misconduct in connection with the
performance of the Executive’s duties that results in material harm to the
Company, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
Executive’s indictment for, conviction of or plea of guilty or nolo contendre to
(A) any felony; or (B) a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) continued non-performance by the Executive of the
Executive’s material responsibilities hereunder (other than by reason of the
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the CEO; (iv) a breach by the Executive of any of the material provisions
contained in this Agreement or the material obligations arising pursuant to the
Confidentiality and Assignment Agreement (as hereinafter defined); (v) a
material violation by the Executive of any of the Company’s written employment
policies, which if possible to cure is not cured within 30 days following
written notice of such violation; or (vi) failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to

 

1 Art. 337 para 2 Swiss Code of Obligations: good cause generally includes any
circumstance which renders the continuation of the employment relationship in
good faith unconscionable for the party giving notice.

 

3



--------------------------------------------------------------------------------

produce documents or other materials in connection with such investigation;
provided that the exercise by Executive of his rights under Swiss law shall not
constitute a breach of this Subsection (vi); (vii) any other behavior of the
Executive that renders the continuation of the employment relationship in good
faith unconscionable for the Company. For the avoidance of doubt, any
termination by the Company for Cause, whether if justified or not, will
terminate the Employment Period immediately.

(d) Termination for Cause by the Executive. The Executive may terminate the
Employment Period and his employment hereunder for good cause as defined in art.
337 Swiss Code of Obligations. For the avoidance of doubt, any termination by
the Executive for Cause, whether if justified or not, will terminate the
Employment Period immediately.

6. Compensation Upon Termination.

(a) Termination Generally. Upon the last day of the Employment Period under this
Agreement, the Company shall pay the Executive (or his estate): (i) the Base
Salary due to the Executive through the Date of Termination; (ii) any vacation
days that accrued through the Date of Termination; and (iii) any vested benefits
the Executive may have under any employee benefit plan of the Company through
the Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans on or before the time
required by law but in no event more than 30 days after the Executive’s Date of
Termination.

(b) For purposes of this Agreement “Date of Termination” shall mean:

(i) the date of death if the Executive’s employment is terminated by death;

(ii) the date on which notice of termination is given if the Executive’s
employment is terminated by the Company for justified Cause under Section 5(c);
and

(iii) in an Ordinary Termination, two months starting the last day of the month
after the date on which the notice of termination of the Executive’s employment
was given by the Company or the Executive, as applicable (but in no event shall
the Date of Termination in the case of an Ordinary Termination occur prior to
January 31, 2019).

7. Release of Claims and Vesting.

(a) In the event a notice of termination of an Ordinary Termination occurs
(i) prior to December 1, 2018 and (ii) during a period of 18 months after a
Change in Control becomes effective (the “Change in Control Period”), the
Executive shall be entitled to the acceleration set forth in Section 6(b) of the
CEO Employment Agreement, subject to the terms and conditions set forth therein.
In the event a notice of termination of an Ordinary Termination occurs (i) on or
following December 1, 2018 and (ii) during the Change in Control Period, and
subject to the Executive signing, within 30 days following the notice of
termination, a Release of Claims in a form reasonably required by the Company
(the “Release”) and the Release becoming effective and non-revocable 30 days
after the end of the Employment Period, then fifty percent of the Unvested
Equity held by the Executive as of December 1, 2018 shall vest and become
exercisable or nonforfeitable. Notwithstanding the foregoing, if, at the time of
a Change in Control, the Company determines in its sole discretion, in reliance
upon an opinion of counsel in form and substance satisfactory to the Company,
that the acceleration in the prior sentence would not be permissible under
applicable law, then in lieu of the acceleration in the prior sentence, fifty
percent of the Unvested Equity held by the Executive as of December 1, 2018,
shall vest and become exercisable or nonforfeitable as of the date of such
Change in Control.

(b) For purposes of this Agreement, “Change in Control” shall mean any of the
following:

 

  (i)

any “person,” as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the

 

4



--------------------------------------------------------------------------------

  Act), directly or indirectly, of securities of the Company representing
50 percent or more of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 

  (ii) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

  (iii) the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i). For the avoidance of doubt, a migratory merger of the
Company for the principal purpose of re-domiciling the Company shall not
constitute a “Change in Control.”

8. Proprietary Information, Noncompetition and Cooperation.

(a) Restrictive Covenants and Assignment of Inventions. The Executive agrees to
honor the obligations and restrictive covenants set forth in the Proprietary
Information and Inventions Agreement attached hereto as Exhibit B (the
“Confidentiality and Assignment Agreement”), the terms of which are incorporated
by reference as material terms of this Agreement.

(b) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall use reasonable efforts to cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company that
relate to events or occurrences that transpired while the Executive was employed
by the Company. The Executive’s cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive shall use reasonable efforts to cooperate with the
Company in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while the Executive was employed by the Company.
The Company shall reimburse the Executive for any reasonable out-of-pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 8(b).

(c) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company that might result from any breach by the Executive
of the promises set forth in this Section 8 and the Confidentiality and
Assignment Agreement, and that in any event money damages would be an inadequate
remedy for any such breach. Accordingly, subject to Section 8 of this Agreement,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement and the Confidentiality and Assignment Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.

 

5



--------------------------------------------------------------------------------

(d) Protected Reporting; Defend Trade Secrets Act Immunity. Nothing in this
Agreement or the Confidentiality and Assignment Agreement, and nothing in any
policy or procedure, in any other confidentiality, employment, separation
agreement or in any other document or communication from the Company limits the
Executive’s ability to file a charge or complaint with any government agency
concerning any acts or omissions that the Executive may believe constitute a
possible violation of federal or state law or making other disclosures that are
protected under the whistleblower provisions of applicable federal or state law
regulation or affects the Executive’s ability to communicate with any government
agency or otherwise participate in any investigation or proceeding that may be
conducted by a government agency, including by providing documents or other
information, without notice to the Company. In addition, for the avoidance of
doubt, pursuant to the U.S. Defend Trade Secrets Act of 2016, the Executive
shall not be held criminally or civilly liable under any U.S. or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(e) Non-Competition and Non-Solicitation. In order to protect the Company’s
proprietary information and good will, during the Executive’s employment with
the Company and for a period of twelve (12) months following the Date of
Termination (the “Restricted Period”), the Executive will not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate or
invest in any Competing Business. For purposes hereof, the term “Competing
Business” shall mean any entity engaged in the discovery, development or
commercialization of CAS9 technology for human therapeutics. Notwithstanding the
foregoing, nothing contained hereinabove or hereinbelow shall be deemed to
prohibit the Executive from (i) acquiring, solely as an investment, shares of
capital stock (or other interests) of any corporation (or other entity) not
exceeding 2% of such corporation’s (or other entity’s) then outstanding shares
of capital stock (or equity interest), or (ii) working for a line of business,
division or unit of a larger entity that competes with the Company as long as
the Executive’s activities for such line of business, division or unit do not
involve work by the Executive on matters that are directly competitive with the
Company’s business. In addition, during the Restricted Period, the Executive
will not, directly or indirectly, in any manner, other than for the benefit of
the Company (i) divert or take away customers of the Company or any of its
suppliers; and/or (ii) solicit, entice, attempt to persuade any other employee
or consultant of the Company to leave the Company for any reason (other than the
termination of subordinate employees undertaken in the course of my employment
with the Company). The Executive acknowledges and agrees that if the Executive
violates any of the provisions of this Section 8(e), (i) the running of the
Restricted Period will be extended by the time during which the Executive
engages in such violation(s), but in no event for a period exceeding three
(3) years following the end of the Employment Period and (ii) the Executive must
provide compensation for the damage incurred by the Company, if any, resulting
from the violation of the provisions of this Section 8(e).

9. Integration. This Agreement and the Confidentiality and Assignment Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the parties concerning
such subject matter, other than the CEO Employment Agreement which is amended
and restated by this Agreement.

10. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

11. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

6



--------------------------------------------------------------------------------

12. Survival. The provisions of this Agreement and the Confidentiality and
Assignment Agreement shall survive the termination of this Agreement and/or the
termination of the Executive’s employment to the extent necessary to effectuate
the terms contained herein.

13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Chairman of the
Board.

15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

16. Entry into Force. This Agreement enters into force on the first trading day
of the of the Company shares at an internationally recognized stock exchange.

17. Governing Law. This Employment Agreement and all disputes between the
parties in connection to this Employment Agreement shall be governed by the laws
of Switzerland excluding its conflict of laws rules. All terms of employment not
explicitly governed by this Employment Agreement are governed by the Swiss Code
of Obligations.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

19. Assignment and Transfer by the Company. The Company will have the right to
assign and/or transfer this Agreement to its affiliates, successors and assigns.
The Executive expressly consents to be bound by the provisions of this Agreement
for the benefit of the Company or any parent, subsidiary or affiliate to whose
employ the Executive may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.

[Remainder of page intentionally left blank. Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as per the date
written below

 

Place, Date:     Place, Date: CRISPR Therapeutics AG     Executive /s/ Thomas
Woiwode     /s/ Rodger Novak

Name: Thomas Woiwode

Title: Director

    Rodger Novak

 

8



--------------------------------------------------------------------------------

Exhibit A

CEO Equity Awards

as of the Effective Date

 

Date of Grant

  

Type of Award

  

Number of
Unvested Shares

  

Exercise Price

  

Equity Plan

September 10, 2015

  

Stock Option

      $1.81   

2015 Stock Option and Grant Plan

June 3, 2016

  

Restricted Stock

     

N/A

  

2015 Stock Option and Grant Plan

October 18, 2016

  

Stock Option

      $14.00   

2016 Stock Option and Incentive Plan

June 15, 2017

  

Stock Option

      $14.43   

2016 Stock Option and Incentive Plan

 

9